Citation Nr: 1747865	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a separate compensable rating for right lower extremity radiculopathy associated with the service-connected lumbar spine degenerative disc disease (lumbar spine disability). 

2.  Entitlement to a separate compensable rating for bladder impairment associated with the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1982 to May 1986, from September 2002 to February 2003, and from March 2005 to June 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for the lumbar spine disability.  The issues on appeal arose during the appeal for a higher initial rating for the lumbar spine disability.  

In May 2016, the Board denied higher (staged) ratings for the lumbar spine disability, and remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the May 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of entitlement to a separate compensable rating for bladder impairment associated with the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has right lower extremity radiculopathy associated with the service-connected lumbar spine disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a separate compensable rating for right lower extremity radiculopathy, associated with the service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal of service connection for a separate compensable rating for right lower extremity radiculopathy has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of a compensable rating for right lower extremity radiculopathy associated with the lumbar spine disability, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Separate Rating for Right Lower Extremity 
Neurological Manifestations of Lumbar Spine Disability

The General Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Note (1) (2017), provides that objective neurologic abnormalities associated with a back disability are to be rated separately from the back disability.  Under Diagnostic Code (DC) 8520, disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

The Board finds that evidence is in relative equipoise as to whether a separate compensable rating is warranted for right lower extremity radiculopathy associated with the lumbar spine disability.  Evidence weighing in favor of this finding includes the September 2008 VA spine examiner's notation that a neurological examination revealed decreased tendon reflexes in the right lower extremity, although with no sensory or motor deficit.  

Favorable evidence also includes a March 2009 internal medicine examination from the State of Connecticut, Bureau of Rehabilitations Services, Disability Determination Services, which showed that straight leg test was positive on the right side, radiating distal to the knee.  There was abnormal heel-toe progression and no spasticity.  

A private neurological examination in March 2009 revealed that deep tendon reflexes were 2/4 in the right knee and ankle, with down going plantar response.  The March 2009 private examination assessed right lower extremity radiculopathy.  

A May 2009 examination revealed that deep tendon reflexes were decreased at the right Achilles.  A May 2009 neurological examination was normal aside from decreased deep tendon reflexes in the right lower extremity.  In August 2010 correspondence, Dr. N.O. noted that the Veteran presented with numbness, weakness, and pinprick sensation in the right lower extremity.  

Evidence weighing against a finding of separate disability of the right lower extremity includes the January 2014 and June 2016 spine examiners' findings that the Veteran does not have right lower extremity radiculopathy, as well as other negative clinical findings.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate compensable disability rating for right lower extremity radiculopathy, as a neurological manifestation of the service-connected lumbar spine disability, is warranted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A separate 10 percent disability rating for right lower extremity radiculopathy, associated with the service-connected lumbar spine disability, is granted.


REMAND

Whether Bladder Impairment is a Neurological 
Manifestation of Lumbar Spine Disability

After a review of the record, the Board finds that an addendum VA opinion is needed before proceeding with appellate review of the remaining issue on appeal.  The Veteran contends that he has bladder impairment as a neurological manifestation of the service-connected lumbar spine disability.  

The June 2016 VA examiner opined that there is no clinical or objective evidence of a bladder condition, and that the Veteran has erectile dysfunction related to nonservice-connected diabetes; however, VA treatment records during the appeal period show notations of overactive bladder.  See, e.g., May 2008, April 2009, January 2010, and May 2010 VA treatment records.  The June 2016 VA examiner did not provide an opinion as to the etiology of the overactive bladder.  Accordingly, the Board finds that an addendum VA opinion should be obtained to address the etiology of the overactive bladder. 

Accordingly, the issue of entitlement to a separate compensable rating for bladder impairment is REMANDED for the following actions:

1. Obtain an addendum opinion by the VA examiner who conducted the June 2016 VA examination, if possible, or a suitable substitute.  If the VA examiner finds that another physical examination of the Veteran is required, one should be undertaken.  The VA examiner is requested to provide the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the overactive bladder is a neurological manifestation of the service-connected lumbar spine disability?

In answering this question, the examiner should discuss whether the nonservice-connected diabetes plays any role in the symptoms of overactive bladder.  

A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

2. Thereafter, the AOJ should readjudicate the remaining issue on appeal of whether a separate compensable rating is warranted for bladder impairment (as associated with the service-connected lumbar spine disability).  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


